HENRY, J.
The legislature in Sees. 4224 and 4227 G. C. having clearly discriminated between an ordinance of a general nature and one granting a franchise, and having required only the former to be published, it follows that the ordinances of the city of Cleveland passed December 6, 1909, granting franchises to the Cleveland Underground Rapid Transit Railroad Company required no publication. Those ordinances having been duly accepted by said company, the subsequent attempted repeal thereof by the council January 17, 1910, was ineffective to abrogate the contract then already completed. Our conclusion is in accord with that in State v. Oakwood Street Ry., 30 O. C. C. 632 (11 N. S. 263), affirmed without report .in 81 Ohio St., 502 [91 N. E. 1140].
The ordinances granting the franchises in question having been seasonably accepted and the attempted repeal being ineffectual, it further follows that the proposed referendum 'election, a petition for which has been duly filed and certified to the board" of elections, should not be enjoined. Upon the; result of that election the validity of the so-called subway franchise will turn.
The demurrer interposed by the plaintiff to the answer in this case is overruled, and the plaintiff not desiring to plead further, the petition is dismissed.
Marvin and Winch, JJ., concur.